    Case 16-27834   Doc 38   Filed 12/22/20 Entered 12/22/20 16:09:46   Desc Main
                               Document     Page 1 of 4
This order is SIGNED.


Dated: December 22, 2020

                                        JOEL T. MARKER
                                      U.S. Bankruptcy Judge
                                                                                    msc
Case 16-27834   Doc 38   Filed 12/22/20 Entered 12/22/20 16:09:46   Desc Main
                           Document     Page 2 of 4
Case 16-27834   Doc 38   Filed 12/22/20 Entered 12/22/20 16:09:46   Desc Main
                           Document     Page 3 of 4
Case 16-27834   Doc 38   Filed 12/22/20 Entered 12/22/20 16:09:46   Desc Main
                           Document     Page 4 of 4
